Name: Commission Regulation (EEC) No 531/87 of 23 February 1987 derogating from the quality standards for sweet peppers for the 1987 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 87 Official Journal of the European Communities No L 54/7 COMMISSION REGULATION (EEC) No 531/87 of 23 February 1987 derogating from the quality standards for sweet peppers for the 1987 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1987 marketing year the following derogations from the provisions of the Annex to Regulation (EEC) No 2397/76 shall apply : In Title V 'Provisions concerning presentation', under A 'Uniformity' the following paragraph is hereby inserted after the first paragraph : 'For packages of sweet peppers with a maximum weight of 1 kilogram, uniformity is only required with respect to origin and quality class.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for sweet peppers were laid down in the Annex to Commission Regulation (EEC) No 2397/76 0 ; Whereas there have been important developments in the marketing of pre-packed sweet peppers and especially concerning the uniformity of the produce ; whereas this situation should be taken into account when the quality standards are laid down ; whereas sufficient experience should moreover be gained before the standards are defi ­ nitively changed ; whereas again temporary derogations from the quality standards for sweet peppers should there ­ fore be allowed without the quality of the product being thereby affected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20. 5 . 1972, p . 1 . (2) OJ No L 119, 8 . 5. 1986, p . 46 . 0 OJ No L 270, 2 . 10 . 1976, p . 13 .